Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/16/2021 has been entered. Claims 1-8 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues that there is no teaching nor any suggestion whatsoever of the mechanical link being actuated in response to the piston rod passing a predetermined retracted position in a negative stroke direction to set the check valve. The examiner respectfully disagrees, as seen from fig 1 the piston and section 2d are connected together to move in tandem. In that regards as piston 2a moves, the mechanical link 5 is actuated at all times via section (5c) including when the piston rod passes a predetermined retracted position (see Fig 1 and Col. 4 lns.5-20).  Actuation of the link further moves slider (4a) which ultimately sets the check valve (4) (Fig 1).   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kamimura (US 5,220, 861) hereinafter Kami.
Regarding claim 1 Kami teaches an actuator control arrangement comprising: a hydraulic actuator (2)  having a housing and a piston rod (see Fig below) axially moveable within the housing between a neutral position (middle piston position), a retracted position (right most position) and an 
Regarding claim 3 Kami teaches the mechanical link (5) comprises a protrusion (5b) extending into the housing in the path of travel of the piston rod (see Fig below) in negative stroke, whereby at the predetermined retracted position, the piston rod (see Fig below) pushes the mechanical link (5)to apply the mechanical input to the check valve (Fig 2-3).
Regarding claim 4 Kami teaches an electrohydraulic servovalve, EHSV (1), between a pressure source (11) and the actuator (2)  to control a direction of pressurized fluid to the actuator (2)  in response to an electric control signal supplied to solenoid of EHSV (1) (Fig 2-3).
Regarding claim 5 Kami teaches the EHSV (1) is moveable between a first position in which high pressure fluid is directed from a fluid source (11) to a first chamber (2b) of the actuator (2)  to cause extension of the piston rod (see Fig below) and a second position whereby high pressure fluid is directed to a second chamber (2a) of the actuator (2)  to cause retraction of the piston rod (see Fig below) with respect to the housing (Fig 2-3).
Regarding claim 6 Kami teaches the default position of the EHSV (1) is the second position depending on the signal supplied to the solenoid of valve (1) (Fig 2) .
Regarding claim 7 Kami teaches a solenoid valve (3) controlled to take up a first position or a second position in response to an electric control signal (solenoid signal 3b), whereby when the solenoid valve (3) is in the first position, high pressure is provided to a first port (19) of the check valve (4) to force the check valve (4) to the first position. and in the second position provides a flow path for fluid from the check valve (4) to a low pressure reservoir (tank) (see Fig 2).
Regarding claim 8 Kami teaches a spoiler control arrangement (wing control) for an aircraft, comprising (see Col.1 lns.5-37): a spoiler moveable (wing controller or steering flap) relative to a wing surface (Col.2, lns.1-12): and an actuator (2)  control arrangement as claimed in claim 1 wherein the actuator (2)  is capable of moving the spoiler (wing arrangement or steering flap) by movement of the piston rod (see Fig below).

    PNG
    media_image1.png
    571
    1058
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 2 is allowed.  Regarding claim 2 the prior art remains silent regarding wherein when the check valve is in the second position and the piston is moving towards the extended position in a positive stroke direction, the piston is returned to the neutral position from the extended position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathaniel Nathaniel E. Wiehe can be reached on 571-272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIY TEKA/ Primary Examiner, Art Unit 3745